Exhibit 10.3

EXECUTION VERSION

SUPPLEMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT

SUPPLEMENT NO. 1 dated as of January 7, 2015 (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of May 4, 2012 (the “Guarantee and
Collateral Agreement”), among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware
limited liability company (the “Company”) each Subsidiary of the Company
identified on Schedule I or otherwise identified therein as a party (each, a
“Subsidiary Party”), and CITIBANK, N.A., as Administrative Agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”) for the Secured Parties (as defined therein).

Section 7.16 of the Guarantee and Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Parties under the Guarantee and Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement to become a Subsidiary Party under the Guarantee and Collateral
Agreement in order to induce the Secured Parties to make or continue extensions
of credit.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
a Guarantor and a Pledgor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Subsidiary Party, a
Guarantor and a Pledgor, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee and Collateral Agreement applicable to it
as a Subsidiary Party, a Guarantor and a Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
and a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in and Lien on all the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Guarantee and Collateral Agreement) of
the New Subsidiary. Each reference to a “Subsidiary Party”, a “Guarantor” or a
“Pledgor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

1



--------------------------------------------------------------------------------

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary as of the date hereof, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all of the
material Patents, Trademarks and Copyrights of the New Subsidiary as of the date
hereof, (c) set forth on Schedule III attached hereto is a true and correct
schedule of all Commercial Tort Claims of the New Subsidiary individually in
excess of $5.0 million as of the date hereof and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

NEWPAGE HOLDINGS INC. By:   /s/ Robert P. Mundy Name:   Robert P. Mundy Title:  
Senior Vice President and Chief   Financial Officer

 

Legal Name: NewPage Holdings Inc. Jurisdiction of Formation: Delaware Location
of Chief Executive Office:

 

6775 Lenox Center Court, Suite 400 Memphis, TN 38115-4436 Attention: Robert P.
Mundy Fax: (901) 369-4197

 

CITIBANK, N.A., as Administrative Agent

 

By:   /s/ Brendan Mackay Name:   Brendan Mackay Title:   Director

 

[Signature Page to Supplement No. 1 to ABL Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No. 1 to the

Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Number of Issuer

Certificate

 

Registered Owner

 

Number and Class of

Equity Interest

 

Percentage of
Equity Interests

NewPage

Investment

Company LLC

  1   NewPage Holdings Inc.  

One (1)

membership interest

  100%

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

None.      

 

4



--------------------------------------------------------------------------------

Schedule II

to Supplement No. 1 to the

Guarantee and

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS

None.

 

5



--------------------------------------------------------------------------------

Schedule III

to Supplement No. 1 to the

Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.

 

6